Citation Nr: 0948990	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-38 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hematuria to include as 
due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Catholic War Veterans of the 
U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty for 
training from July 1967 to December 1967 and on active duty 
from December 1990 to May 1991.  The Veteran also had 
additional active service in the Marine and Navy Reserves.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in June 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The Veteran's claim based on undiagnosed illness was 
previously denied by the RO in March 1995.  However, based on 
subsequent changes in the law, including that to expand the 
period within which disabilities resulting from undiagnosed 
illnesses suffered by Persian Gulf veterans must become 
manifest to a compensable degree in order for entitlement to 
be established, the provisions for finality of prior RO 
decisions are not applicable to the Veteran's claim based 
upon undiagnosed illness.  See Spencer v. Brown, 17 F.3d 368 
(Fed. Cir. 1994) (upon a showing of a new basis of 
entitlement to a claimed benefit as a result of an 
intervening change in law or regulation, 38 U.S.C. § 7104(b) 
does not preclude consideration of the claim as an original 
claim even though based on facts in a previously and finally 
denied claim).  Under the above cited legal authority, the 
Veteran is entitled to readjudication of his claim for blood 
in urine due to an undiagnosed illness as an original claim.  

In May 2009, the Board remanded the claim for a hearing.  In 
August 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  




REMAND

The Veteran claims he has blood in his urine due to an 
undiagnosed illness as a result of his service in the Persian 
Gulf War.  Medical records from 1993 to 2008 show the Veteran 
had hematuria and do not indicate a clinical diagnosis to 
which the hematuria may be attributed.  Thus a VA examination 
is warranted to determine the etiology of the Veteran's 
hematuria.  

Also, the Veteran's Reserve records from 1972 to 1989 
document a history of hematuria.  The records show that in 
1970 the Veteran had a bladder infection with blood in urine.  
The records also show that that in 1971 and 1972 he had a 
bladder infection.  Clarification is necessary from the 
Veteran as to when he was treated for hematuria during his 
service in the Reserves.  

In August 2009, the Veteran submitted a copy of an in-service 
urinalysis showing trace blood in March 1991.  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency, 
including service treatment records unless the records sought 
do not exist or that further efforts to obtain the records 
would be futile. 

Accordingly, the case is REMANDED for the following action:

1.  Make another request for the service 
treatment records for the period of active 
duty from December 1990 and May 1991.  If 
the records sought do not exist or that 
further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e). 

2.  Ask the Veteran to clarify the dates 
when he was treated for hematuria during 
his Reserve service with the Marines and 
the Navy.  

3.  Verify the Veteran's periods of active 
duty for training while in the Marine 
Reserve from December 1967 to 1972.  

4.  Afford the Veteran a VA examination by 
urologist to determine:  

a).  Whether hematuria is a symptom or a 
disease?

b).  If hematuria is a symptom, whether it 
is attributable to a known clinical 
diagnosis? 

c).  If hematuria cannot be attributable 
to a known clinical diagnosis, then has 
hematuria been present for a six month 
period of chronicity during which 
hematuria was manifested by any one of the 
following criteria: 

1).  Long-term drug therapy, 1-2 
hospitalization per year and/or 
requiring intermittent intensive 
management; 

2).  Stricture disease requiring 
periodic dilatation every 2 to 3 
months; 

3).  Daytime voiding interval between 
two and three hours, or; awakening to 
void two times per night;  

4).  Requiring the wearing of 
absorbent materials which must be 
changed less than 2 times per day; 
or, 



5).  Albumin constant or recurring 
with hyaline and granular casts or 
red blood cells; or, transient or 
slight edema or hypertension at least 
with diastolic pressure predominantly 
100 or more, or; systolic pressure 
predominantly 160 or more, or; a 
history of diastolic pressure 
predominantly 100 or more with 
continuous medication required for 
control.  

A disability that has existed for 6 
months or more and a disability that 
exhibits intermittent episodes of 
improvement and worsening over a 6 
month period will be considered 
chronic.  The 6 month period will be 
measured from the earliest date on 
which the pertinent evidence 
establishes that the signs or 
symptoms of the disability first were 
manifest.  

The claims folder should be made available 
to the examiner for review.

5. After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


